AMENDMENT NO. 1
TO THE 
SAN JOAQUIN BANCORP/ELVIN G. BERCHTOLD
2002-2006 NON-QUALIFIED STOCK OPTION AGREEMENTS

     WHEREAS, San Joaquin Bancorp (the "Bancorp") maintains the San Joaquin
Bancorp 1999 Stock Incentive Plan (the "Plan") for the benefit of its eligible
Key Employees;

     WHEREAS, Bancorp and Elvin G. Berchtold (the "Optionee") entered into
Non-Qualified Stock Option Agreements for one-thousand (1,000) shares in each of
2002, 2003, 2004, 2005 and 2006 pursuant to the outside director grant provision
in paragraph 16.2 of the Plan (each referred to as an "Agreement and
collectively as the "Agreements");

     WHEREAS, the Plan (in Section 15) and the Agreements (in Section 8) provide
that Bancorp has the right to amend the Agreements; and

     WHEREAS, Bancorp has determined to amend the Agreements to provide that the
option granted to Optionee under each of the Agreements shall become fully
vested and exercisable on the date of the Optionee's retirement on or after age
85 or upon the Optionee's disability or death.

     NOW, THEREFORE, each of the Agreements is hereby amended effective as of
February 13, 2007 as follows:

     Section 2 (Exercisability) is amended in each Agreement by adding a new
sentence to the end of such section as follows:

     Notwithstanding the preceding provisions of this paragraph, upon the
retirement of Optionee on or after age 85 or upon the disability or death of
Optionee, this option shall be exercisable in full and not only as to those
shares with respect to which installments, if any, have then accrued.

     To record this Amendment No. 1 to the Agreements, Bancorp has caused it to
be executed on this 13 day of February 2007.



SAN JOAQUIN BANCORP





By /s/ Bruce Maclin





ACCEPTED:

/s/ Elvin G. Berchtold
Elvin G. Berchtold

April 10, 2007
Date



--------------------------------------------------------------------------------